Order filed, October 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00479-CV
                                    ____________

                     SHRIHARI ENTERPRISES, INC, Appellant

                                            V.

                 SATIESH Y. RAO AND SAI & SAI, INC, Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-54280


                                        ORDER

       The reporter’s record in this case was due July 3, 2012, 2012. See Tex. R. App. P.
35.1. On August 30, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.          No further extension will be
entertained absent exceptional circumstances.          The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, we will issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM